                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

 Levita Simmons, Administrator of the           CASE NO. _______
 Estate of Arthur Scott, and Jeffrey
 Orvis, Administrator of the Estate of
 James Orvis,
                                                LR 81 STATEMENT
                                  Plaintiff,

 vs.

 Tyson Foods, Inc., doing business as
 Tyson Pet Products, and Tyson Fresh
 Meats Group, a wholly owned
 subsidiary of Tyson Foods, Inc., John
 H. Tyson, Noel W. White, Dean Banks,
 Steven R. Stouffer, Tom Brower, Mary
 A. Oleksink, Elizabeth Croston, Scott
 Walston, David Scott, Tom Hart, Cody
 Brustkern, John Casey, Bret Tapken,
 Hamdija Beganovic, Ramiz Mujelic,
 and Unknown Plant Managers and
 Supervisors at Tyson Waterloo Plant
 and Unknown Plant Managers and
 Supervisors at Tyson Independence
 Plant,

                              Defendants.




         In connection with their Joint Notice of Removal and pursuant to Local

Rule 81(a), Defendants provide the following certifications:

         (1)   Copies of all process, pleadings, and orders filed in the state court action

are attached to the Joint Notice of Removal as Exhibit A.

         (2)   There are no pending motions in the state court action.

         (3)   A complete list of all counsel and law firms that have appeared in the

state action being removed, including each attorney’s office address, telephone



152758809.1
       Case 6:21-cv-02036-LRR-KEM Document 1-2 Filed 06/21/21 Page 1 of 5
number, facsimile number, e-mail address, and the names of the parties they

represent follows:

         (a)   Elizabeth Araguas
               NIDEY ERDAHL MEIER & ARAGUÁS, PLC
               425 2nd Street SE, Suite 1000
               Cedar Rapids, IA 52401
               Telephone: (319) 369-0000
               Facsimile: (319) 369-6972
               Email:      earaguas@eiowalaw.com

               Jon Loevy
               Gayle Horn
               Roshna Bala Keen
               Mark Loevy-Reyes
               Katie Roche
               LOEVY & LOEVY
               311 N. Aberdeen
               Chicago, Illinois 60607
               Telephone: (773) 558-5898
               Facsimile: (312) 243-5902
               Email:        jon@loevy.com
                             gayle@loevy.com
                             roshna@loevy.com
                             mark@loevy.com
                             katie@loevy.com

               Counsel for Plaintiffs

         (b)   Kevin J. Driscoll (AT0002245)
               Andrew T. Patton (AT0011703)
               FINLEY LAW FIRM, P.C.
               699 Walnut Street, Suite 1700
               Des Moines, Iowa 50309
               Telephone: 515-288-0145
               Facsimile: 515-288-2724
               Email:       kdriscoll@finleylaw.com
                            thackmann@finleylaw.com

               Christopher S. Coleman
               (pro hac vice forthcoming)
               Jessica L. Everett-Garcia



                                            -2-
152758809.1
       Case 6:21-cv-02036-LRR-KEM Document 1-2 Filed 06/21/21 Page 2 of 5
               (pro hac vice forthcoming)
               PERKINS COIE LLP
               2901 N. Central Avenue, Suite 2000
               Phoenix, Arizona 85012
               Telephone: 602-351-8000
               Facsimile: 602-648-7000
               Email:        CColeman@perkinscoie.com
                             JEverettGarcia@perkinscoie.com

               Counsel for Defendants Tyson Foods, Inc., Tyson Fresh Meats Group,
               John H. Tyson, Noel W. White, Dean Banks, Steven R. Stouffer, Tom
               Brower, Mary A. Oleksink, Elizabeth Croston, Scott Walston, David
               Scott, and Ramiz Mujelic

         (c)   Nicholas Klinefeldt
               FAEGRE DRINKER BIDDLE & REATH LLP
               801 Grand Avenue, 33rd Floor
               Des Moines, Iowa 50309
               Telephone: 515-447-4717
               Facsimile: 515-248-9010
               Email:       nick.klinefeldt@faegredrinker.com
               Counsel for Tom Hart, Cody Brustkern, John Casey, Bret Tapken, and
               Hamdija Beganovic


                                        Respectfully submitted,


                                        /s/ Kevin J. Driscoll
                                        Kevin J. Driscoll         AT0002245
                                        Andrew T. Patton          AT0011703
                                        FINLEY LAW FIRM, P.C.
                                        699 Walnut Street, Suite 1700
                                        Des Moines, Iowa50309
                                        Telephone: 515-288-0145
                                        Facsimile: 515-288-2724
                                        Email: kdriscoll@finleylaw.com
                                               apattone@finleylaw.com

                                        Christopher S. Coleman
                                        (pro hac vice forthcoming)
                                        Jessica L. Everett-Garcia
                                        (pro hac vice forthcoming)
                                        PERKINS COIE LLP
                                        2901 N. Central Avenue, Suite 2000

                                         -3-
152758809.1
       Case 6:21-cv-02036-LRR-KEM Document 1-2 Filed 06/21/21 Page 3 of 5
                                     Phoenix, Arizona 85012
                                     Telephone: 602.351.8000
                                     Facsimile: 602-648.7000
                                     Email: CColeman@perkinscoie.com
                                            JEverettGarcia@perkinscoie.com

                                     ATTORNEYS FOR TYSON FOODS, INC.,
                                     TYSON FRESH MEATS GROUP, JOHN
                                     H. TYSON, NOEL W. WHITE, DEAN
                                     BANKS, STEVEN R. STOUFFER, TOM
                                     BROWER, MARY A. OLEKSINK,
                                     ELIZABETH CROSTON, SCOTT
                                     WALSTON, DAVID SCOTT, AND RAMIZ
                                     MUJELIC


                                     /s/ Nicholas Klinefeldt
                                     Nicholas Klinefeldt
                                     FAEGRE DRINKER BIDDLE & REATH LLP
                                     801 Grand Avenue, 33rd Floor
                                     Des Moines, Iowa 50309
                                     Telephone: 515.447.4717
                                     Facsimile: 515.248.9010
                                     Email: nick.klinefeldt@faegredrinker.com

                                     ATTORNEYS FOR TOM HART, CODY
                                     BRUSTKERN, JOHN CASEY, BRET
                                     TAPKEN, AND HAMDIJA BEGANOVIC




                                      -4-
152758809.1
       Case 6:21-cv-02036-LRR-KEM Document 1-2 Filed 06/21/21 Page 4 of 5
                             CERTIFICATE OF SERVICE

         I hereby certify that on June 21, 2021, I have mailed by United States Postal

Service and have emailed the documents to the following:

               Elizabeth Araguas
               NIDEY ERDAHL MEIER & ARAGUÁS, PLC
               425 2nd Street SE, Suite 1000
               Cedar Rapids, IA 52401
               earaguas@eiowalaw.com

               Jon Loevy
               Gayle Horn
               Roshna Bala Keen
               Mark Loevy-Reyes
               Katie Roche
               LOEVY & LOEVY
               311 N. Aberdeen
               Chicago, Illinois 60607
               jon@loevy.com
               gayle@loevy.com
               roshna@loevy.com
               mark@loevy.com
               katie@loevy.com

               Attorney for the Plaintiffs

                                                   /s/ Andrew T. Patton




                                             -5-
152758809.1
       Case 6:21-cv-02036-LRR-KEM Document 1-2 Filed 06/21/21 Page 5 of 5
